 


110 HR 5649 IH: Home Owners' Loan Corporation for the 21st Century Act
U.S. House of Representatives
2008-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5649 
IN THE HOUSE OF REPRESENTATIVES 
 
March 14, 2008 
Mr. Kirk introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To establish the Home Owners’ Loan Corporation to provide emergency home mortgage relief. 
 
 
1.Short titleThis Act may be cited as the Home Owners' Loan Corporation for the 21st Century Act. 
2.Establishment 
(a)In generalThere is established a corporation to be known as the Home Owners’ Loan Corporation, which shall be an instrumentality of the United States, and which shall have authority to sue and to be sued in any court of competent jurisdiction, Federal or State. 
(b)Treatment of CorporationThe Corporation, including its franchise, its capital, reserves, and surplus, and its loans and income, shall be exempt from taxation referred to in section 6(c), except that any real property of the Corporation shall be subject to taxation to the same extent, according to its value, as other real property is taxed. 
3.Board 
(a)In generalThe Corporation shall be under the direction of a Board of Directors and shall be operated by the Board under such bylaws, rules, and regulations as the Board may prescribe for the accomplishment of the purposes and intent of this Act and the prudent use of the capital and authority of the Corporation. 
(b)MembersThe Board shall consist of five members, as follows: 
(1)The Secretary of the Treasury, or the designee of the Secretary. 
(2)The Comptroller General of the United States, or the designee of the Comptroller. 
(3)A designee of the Board of Directors of the Federal Deposit Insurance Corporation. 
(4)The Secretary of Housing and Urban Development, or the designee of the Secretary. 
(5)The Director of the Office of Federal Housing Enterprise Oversight of the Department of Housing and Urban Development (or any successor agency of such Office responsible for supervision and regulation of the Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation), or the designee of the Director.  
(c)No compensationMembers of the Board shall serve as such directors without additional compensation. 
4.Capital stock 
(a)In generalThe Corporation shall have capital stock, $25,000,000,000, which shall be subscribed to by the Secretary of the Treasury on behalf of the United States Government. The Corporation shall issue to the Secretary of the Treasury receipts for payments by the Secretary for or on account of such stock, and such receipts shall be evidence of the stock ownership of the United States. Payments for such subscriptions shall be subject to call in whole or in part by the Board and shall be made at such time or times as the Secretary of the Treasury deems advisable. 
(b)Public Debt TransactionFor the purpose of purchasing shares of capital stock of the Corporation, the Secretary may use as a public-debt transaction the proceeds of any securities issued under chapter 31 of title 31, United States Code. 
5.Minimum capital ratio requirementsThe Board shall on an annual basis establish a minimum capital ratio requirement for the Corporation and the Corporation shall at all times hold such capital as may be required to comply with the applicable annual ratio. Such ratio shall be risk-adjusted to reflect the Corporation’s direct and indirect credit exposure, and may not be lower than the minimum capital ratio required for similar financial institutions under the international guidelines and standards for capital adequacy issued by the Basel Committee on Banking Supervision established by the Bank for International Settlements. 
6.Borrowing authority 
(a)Issuance 
(1)AuthorityThe Corporation may issue bonds in an aggregate amount not to exceed $300,000,000,000, which may be sold by the Corporation to obtain funds for carrying out the purposes of this Act, or exchanged as hereinafter provided. 
(2)TermsSuch bonds shall be issued in such denominations as the Board shall prescribe, shall mature within a period of not more than 10 years from the date of their issue, and shall be fully and unconditionally guaranteed as to interest only by the United States, and such guaranty shall be expressed on the face thereof. The bonds shall bear interest at a rate determined by the Board and approved by the Secretary of the Treasury prior to issue. 
(3)Issuance through Ginnie MaeThe Corporation may issue bonds under this subsection through the Government National Mortgage Association and the Association is hereby authorized to provide for such issuance, subject to the aggregate amount limitation under paragraph (1).  
(b)Treasury borrowingIn the event that the Corporation is unable to pay upon demand, when due, the interest or principal on any such bonds, the Secretary of the Treasury shall pay to the Corporation the amount of such interest or principal, which is hereby authorized to be appropriated to the Corporation, and the Corporation shall pay the amount of such interest or principal to the holders of the bonds. Upon the payment of such interest or principal by the Secretary, the amount so paid shall become an obligation of the Corporation to the United States and shall bear interest at the same rate as that borne by the bonds upon which the interest or principal has been so paid. 
(c)TreatmentThe bonds issued by the Corporation under this section shall be exempt, both as to principal and interest, from all taxation (except surtaxes, estate, inheritance, and gift taxes) now or hereafter imposed by the United States or any District, Territory, dependency, or possession thereof, or by any State, county, municipality, or local taxing authority. 
7.Mortgage relief 
(a)Acquisition of mortgages 
(1)AuthorityThe Corporation may, during the three-year period beginning upon the date of the enactment of this Act— 
(A)to acquire in exchange for bonds issued by the Corporation, home mortgages and other obligations and liens secured by real estate (including the interest of a vendor under a purchase-money mortgage or contract) recorded or filed in the proper office or executed before the date of the enactment of this Act; and 
(B)in connection with any such exchange, to make advances in cash to pay the taxes and assessments on the real estate, to provide for necessary maintenance and make necessary repairs, to meet the incidental expenses of the transaction, and to pay such amounts, not exceeding $200 or such greater amount as may be approved by the Board, to the holder of the mortgage, obligation, or lien acquired as may be the difference between the face value of the bonds exchanged plus accrued interest thereon and the purchase price of the mortgage, obligation, or lien. 
(2)Limitations 
(A)In generalThe face value of bonds exchanged pursuant to paragraph (1) for any home mortgage or other obligation or lien secured by real estate, plus accrued interest thereon and any cash advanced pursuant to paragraph (1)(B), shall not exceed such limits as the Board may establish, but shall not in any case exceed the lesser of— 
(i)$900,000; or 
(ii)90 percent of the fair market value of the real estate involved, as determined by an appraisal made by the Corporation. 
(B)Upside-down mortgagesIn any case in which the amount of the face value of the bonds exchanged plus accrued interest thereon and the cash advanced is less than the amount the home owner owes with respect to the home mortgage or other obligation or lien so acquired by the Corporation, the Corporation shall credit the difference between such amounts to the home owner and shall reduce the amount owed by the home owner to the Corporation to that extent. 
(3)AmortizationEach home mortgage or other obligation or lien acquired by the Corporation pursuant to this section shall be carried as a first lien or refinanced as a home mortgage by the Corporation on the basis of the price paid by the Corporation for the mortgage, obligation, or lien, and shall be amortized by means of monthly payments sufficient to retire the interest and principal within a period of not to exceed 40 years. 
(4)Payments by home owner 
(A)TimingNotwithstanding paragraph (3), the amortization payments of any home owner may be made quarterly, semiannually, or annually, if in the judgment of the Corporation the situation of the home owner so requires. 
(B)FHA conforming interest rates and termsThe Corporation shall set terms for repayment of the unpaid balance of the obligation of the home owner to the Corporation that are consistent with the rates and terms being offered at the time for mortgages on real estate of a similar type that are insured under title II of the National Housing Act (12 U.S.C. 1707 et seq.), as adjusted for risk premiums to be established by the Board. 
(C)ExtensionThe Corporation may at any time grant an extension of time to any home owner for the payment of any installment of principal or interest owed by the home owner to the Corporation if, in the judgment of the Corporation, the circumstances of the home owner and the condition of the security justify such extension, and no payment of any installment of principal shall be required during the three-year period beginning upon the date of the enactment of this Act if the home owner is not in default with respect to any other condition or covenant of the mortgage of the home owner.  
(b)NondiscriminationNo discrimination shall be made under this Act against any home mortgage by reason of the fact that the real estate securing such mortgage is located in a municipality, county, or taxing district which is in default upon any of its obligations. 
(c)Cash loans on unencumbered property 
(1)AuthorityThe Corporation may, during the three-year period beginning upon the date of the enactment of this Act, make loans in cash subject to the same limitations and for the same purposes for which cash advances may be made under subsection (a), in cases in which the property is not otherwise encumbered. 
(2)Limitation on amountA loan pursuant to this subsection may not exceed 50 percent of the value of the property securing the loan, as determined upon an appraisal made by the Corporation. 
(3)TermsEach such loan shall— 
(A)be secured by a duly recorded home mortgage; 
(B)bear interest at the same rate; and 
(C)be subject to the same provisions with respect to amortization and extensions as are applicable in the case of obligations refinanced under subsection (a). 
(d)Cash advances for redemption of foreclosed homesThe Corporation may, during the three-year period beginning upon the date of the enactment of this Act, exchange bonds and advance cash, subject to the limitations provided in subsection (a), to redeem or recover homes lost by the owners by foreclosure or forced sale by a trustee under a deed of trust or under power of attorney, or by voluntary surrender to the mortgagee within two years prior to such exchange or advance. 
(e)AppraisalsThe Board shall establish rules for the appraisal of the property on which loans are made under this section to accomplish the purposes of this Act. 
(f)Bonds accepted in paymentAny person indebted to the Corporation may make payment to the Corporation in part or in full by delivery to the Corporation of its bonds, which shall be accepted by the Corporation for such purpose at face value.  
8.Other provisions 
(a)Officers and employeesThe Corporation shall have power to select, employ, and fix the compensation of such officers, employees, attorneys, or agents as shall be necessary for the performance of its duties under this Act, without regard to the provisions of other laws applicable to the employment or compensation of officers, employees, attorneys, or agents of the United States. No such officer, employee, attorney, or agent shall be paid compensation at a rate in excess of market rates as documented by the Corporation. In carrying out its duties under this section, the Corporation shall utilize the services of private persons, including real estate and loan portfolio asset management, property management, auction marketing, and brokerage services, if such services are available in the private sector and the Corporation determines utilization of such services is practicable and efficient. Compensation paid to members of the Board shall not exceed the rate provided by law. 
(b)Use of mailsThe Corporation may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States. 
(c)Salaries and expensesThe Corporation shall pay such proportion of the expenses of the members of the Board, and such proportion of the salaries and expenses of its officers and employees, as the Board determines to be equitable, and may use the facilities of Federal Home Loan Banks, upon making reasonable compensation for such use, as determined by the Board. 
(d)Bylaws, rules, and regulationsThe Board may make such bylaws, rules, and regulations, not inconsistent with the provisions of this Act, as may be necessary for the proper conduct of the affairs of the Corporation. 
(e)Retirement of stockThe Corporation shall retire and cancel the bonds and stock of the Corporation as rapidly as the resources of the Corporation will permit. Upon the retirement of such stock, the reasonable value of the stock as determined by the Board shall be paid into the Treasury of the United States and the receipts issued therefor shall be canceled. 
(f)Operating expensesThe Board shall provide for the operating expenses of the Corporation to be met through use of any returns on investments and loans of the Corporation. 
9.LiquidationThe Board shall proceed to liquidate the Corporation when its purposes have been accomplished, and shall pay any surplus or accumulated funds into the Treasury of the United States. The Corporation may declare and pay such dividends to the United States as may be earned and the Board, in its judgment, determines it is proper for the Corporation to pay. 
10.DefinitionsFor purposes of this Act, the following definitions shall apply: 
(1)CorporationThe term Corporation means the Home Owners’ Loan Corporation established under section 2. 
(2)BoardThe term Board means the Board of Directors of the Corporation. 
(3)Real estateThe term real estate means real estate— 
(A) 
(i)upon which there is located a dwelling— 
(I)for not more than four families; and 
(II)that is used by the owner of the dwelling as a principal residence; and 
(ii)that is held in fee simple or on a leasehold under a renewable lease for not less than 99 years; and 
(iii)that has a value not exceeding $1,000,000; or 
(B) 
(i)consisting of a one-family unit in a multifamily project, including a project in which the dwelling units are attached or are manufactured housing units, semi-detached, or detached, that is used by the owner as a principal residence; 
(ii)that is held in fee simple or on a long-term leasehold, together with an undivided interest in the common areas and facilities that serve the project; and 
(iii)that has a value not exceeding $500,000.   
 
